Wheeler, J.
This case is submitted by the attorney general iiiion a motion to affirm the judgment, on the ground that there is no assignment of errors or error apparent in the record. And on an inspection of the record we are of opinion that there is no error in the judgment. There is no question presented by the record which has not been heretofore determined by the decisions of this court, for which see Prior v. The State, (4 Tex. R., 383;) Cole v. The State, and Sublett v. The State, (7 Tex. R.;) Lockhart v. The State, and King v. The State, (decided at this term.)
Judgment affirmed.